Wallach, J.
(dissenting in part). I join my colleagues in affirming that portion of the judgment appealed from which awarded a recovery of $4,293 for a discriminatory denial of promotion to the position of General Manager of LaGuardia Airport, where the job was awarded in March 1984 to an arguably less qualified younger male, and the jury, on conflicting proof, was free to resolve the question in plaintiff’s favor. I part company with them on affirmance of the balance of the judgment based on alleged discriminatory discharge in January 1985, and would remand for a new trial upon the single issue of disability discrimination.
In lóele v Alden Press (145 AD2d 29, 35), this Court defined the elements of a prima facie discriminatory termination case as follows: "In the absence of direct or statistical evidence 'logically related to a differential treatment of employees on the basis of age in order to support an inference’ of discrimination [citation omitted], both of which are concededly absent here, plaintiff may establish a prima facie case only if he can demonstrate that he was in a protected age group; that he was terminated; that he was sufficiently qualified to continue holding his position; and that his position was subsequently filled by a younger person or held open for a younger person.” (Emphasis added.)
This definition of the prima facie test is accepted by the courts of the State of New York for all forms of prohibited discrimination, with the appropriate changes of the protected category from age, to sex, handicap, religion or race. (Matter of O’Connor v Frawley, 175 AD2d 781 [age]; Ashker v International Bus. Machs. Corp., 168 AD2d 724, 725 [age and mental *165disability]; Stewart v International Bus. Machs. Corp., 156 AD2d 128, lv denied 76 NY2d 701 [racial hiring]; Brown v General Elec. Co., 144 AD2d 746, 748 [age]; Mayer v Mantón Cork Corp., 126 AD2d 526 [age]; Camillo v Coca-Cola Bottling Co., 776 F Supp 662, 664, affd 962 F2d 2 [age].)
In this action, plaintiffs wrongful termination claim was that after her promotion was blocked she was fired by defendant American Airlines from her position as Manager of Flight Services because of illegal considerations of gender, age and disability, factors specifically condemned under Executive Law § 296. Yet plaintiffs own proof was that after the general personnel reorganization plan developed by another senior female executive of the corporation, Patsy Underwood, was effectuated, the ultimate outcome was plaintiffs replacement by Vicki Bravo, a woman previously serving as a group supervisor at Kennedy Airport. Thus the essential fourth element of a prima facie case, i.e., replacement by another in an unprotected group, is fatally absent.
The age discrimination claim also fails because plaintiff, at age 46, was replaced by Bravo, age 43. Modest age disparities such as this have been held insufficient to support an age discrimination claim (Heffernan v Colonie Country Club, 160 AD2d 1062, 1063; Estepa v Shad, 652 F Supp 567).
Nor can it be said that plaintiff provided any "direct or statistical evidence” to support an inference of sex or age discrimination as the cause of her discharge. Unrebutted in the record is defendants’ proof that of the 20 American Airlines employees nationwide whose jobs were "surplused out” by the Underwood reorganization plan, 17 were women and at least seven were over 40 years of age. Of these 20 employees, 19 either retained their position, were placed in other jobs, or were offered new jobs. A sole controversy arose with respect to the situation of Clancie Melton, a 60-year-old female employee. Plaintiff testified that Ms. Melton was not offered employment, but this testimony contradicted plaintiffs deposition testimony that Ms. Melton "was not laid off” and that "she was offered a job.”
Thus, the gender- and age-based causes of action should have been dismissed by the trial court as a matter of law. The disability claim, however, stands on a different footing. It appears that in 1979 plaintiff underwent surgery for a heart valve replacement and required more than a three-month recuperative period. Defendants strenuously argue that there *166is no proof of plaintiff’s disability after that period. This, however, is not entirely dispositive; the issue is not simply whether plaintiff was in fact disabled, but whether plaintiff was wrongly perceived as disabled by her superiors and discriminated against on that account (Doe v Roe, Inc., 160 AD2d 255, 256). The disability discrimination claim thus raised a triable issue.
Unfortunately, defendants did not receive a fair trial on this aspect of the case, in view of the trial court’s erroneous charge that defendants "acknowledge that [plaintiff] had had heart surgery that could be characterized as a continuing disability.” In fact there was no such "acknowledgment”. On the contrary, this was a highly disputed contention, at the very core of plaintiff’s claim on this aspect of the case, and it was fundamental error for the court to remove this issue from the jury’s evaluation.
Furthermore, I cannot agree that plaintiff’s wrongful discharge claims based on gender and age discrimination can be salvaged by the majority’s conclusion that the jury "was entitled to view them as an unbroken continuum, with discriminatory denial of the promotion serving as the direct consequential catalyst of the ultimate termination of plaintiff’s employment.” Her causes of action for wrongful termination, and her ensuing discharge, were discretely pleaded and separately submitted to the jury which rendered special verdicts as to each alleged wrong. The majority’s supposition that the jury, in its damage award, was only concerned with its totality, and with respect to its components "the precise manner of its allocation was of little moment to the jury,” provides no support for the viability of this novel "unbroken continuum” theory. On the contrary, since we are not privy to the jury’s deliberations, it is nothing more than sheer speculation, wholly at odds with the latest United States Supreme Court pronouncement on the subject (St. Mary’s Honor Ctr. v Hicks, 509 US —, 125 L Ed 2d 407), which holds that an employment discrimination claim must rest entirely on its own proofs, without any buttressing reference to extraneous matters such as any exculpatory evidence offered by the employer which the trier of fact elects to reject as pretextual. Thus it would seem to follow that any surfeit of proof here on the promotional grievance is unavailable to shore up the deficiencies in the discharge claims.
Accordingly, I would vacate so much of the judgment as was grounded on gender- or age-based discriminatory discharge, *167and would remand for a new trial solely upon plaintiff’s cause of action for disability discrimination.
Carro, J. P., Rosenberger and Rubin, JJ., concur with Ellerin, J.; Wallach, J., dissents in part in a separate opinion.
Judgment, Supreme Court, New York County, entered June 4, 1992, reversed, on the law, the facts and in the exercise of discretion, and the matter remanded for a new trial on the issue of damages only, without costs and disbursements, unless plaintiff stipulates, within 20 days of the date of the order to be entered hereon, to reduce the verdict against defendants to the principal sum of $2,574,389, and to the entry of an amended judgment in accordance therewith. In the event plaintiff so stipulates, the judgment as so amended and reduced is affirmed, without costs.